 80DECISIONSOF NATIONALLABOR RELATIONS BOARDRetailClerks International Association,and RetailStore EmployeesLocal322, and Jack Gray andGlen Conyers,their agents and Roswil,Inc., d/b/aRamey Supermarkets.Case 17-CB-1336September 22, 1976DECISION AND ORDERBy CHAIRMAN MURPHY AND MEMBERS FANNINGAND JENKINSOn October 1, 1975, Administrative Law-JudgeSidney J. Barban issued the attached Decision in thisproceeding.' Thereafter, the General Counsel filedlimited exceptions and a supporting brief, and Re-spondent Union filed a brief in opposition to theGeneral Counsel's exceptions?Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-iAfter issuanceof the Administrative Law Judge'sDecision, the Compa-ny (Charging Party) and the Union (Respondent) jointly filed with the Ad-ministrativeLaw Judgea motion towithdrawcharges and complaint for thereason thatthey had enteredinto an agreement to settle all issues betweenthem. The Administrative Law Judgenotifiedthe partiesthat the issuanceof hisOctober 1, 1975, Decisionterminated his jurisdiction in the matterand that hewas forwarding the motionto the Board. The General Counselfiled a response to the joint motion towithdrawcharges and complaint inwhich he vigorously opposed dismissal of those portions of the complaintwhich the AdministrativeLaw Judge found to bemeritorious.The Board isof the opinion that the agreementdoes not fully remedy theunfair laborpractices that the RespondentUnion hasbeen found to, have committed, towhich no exceptions have beenfiled,and that a meritorious complaintshould not be dismissedwithout theacquiescence of the GeneralCounsel.Accordingly,the joint motionof the Companyand RespondentUnion isdenied.2The exceptionsand briefs related only to the Administrative LawJudge's rulingthat the Union did notviolate Sec.8(b)(2) of the Act byseeking the discharge,under the umon-security clause,of Schudy,a finan-cial core member,for his failure to pay a reinstatement fee required of allmembers whobecame 3 months delinquent in dues payments.3On September26, 1975, the Administrative Law Judgegranted theCompany's motion to withdrawcharges alleging a violationof Sec 8(b)(3)in the Union's refusal to execute a collective-bargaining agreement relatingto theAurora and Cassville, Missouri,bargaining unit,and dismissed thatportion of the complaint.The order recited that the General Counsel hadnot opposedgranting the motion.On October 2, apparentlybefore receivinga copy of the Administrative Law Judge's October1Decision dismissing onthemerits similar allegations with respectto theRepublic andSeymourbargaining units, theGeneral Counselfiled a motion for reconsideration ofthe September26 order on the ground that he had,in fact,opposed themotion.The recordclearly showsthat the General Counsel had, in fact, opposedthe motion.Since theAdministrative Law Judgedid not considerthe Gen-eral Counsel's opposition,we agree that the dismissed portion of the com-plaint relatingto the Aurora and Cassvillebargaining unit should be rein-stated. Although the Administrative Law Judgedid not consider the meritsof the 8(b)(3) allegations relating tothe Aurora and Cassvillebargainingunit,he dismissed on the meritsthe identical8(b)(3) allegations with respectto the Seymour and Republic bargaining units,based on the identical factu-al situations and documentsThe General Counsel filedno exceptions tothis ruling and, in his responseto the jointmotion towithdrawcharges andcomplaint,acknowledged that no issue on this question with respect to anyof the three units remainsaliveAccordingly,we reinstate the allegationswith respectto the Aurora and Cassvilleunit dismissedprocedurally by theAdministrativeLaw Judgeand dismiss them on the merits for the samereasons the Seymour and Republic allegations were dismissedtional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsrelated to the alleged 8(b)(2) violation and, in theabsence of any other exceptions, has decided to af-firm in their entirety the rulings, findings, and con-clusions set forth in the Administrative Law Judge'sDecision and to adopt his recommended Order.3ORDERPursuant to Section10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the Respondent Union, Retail Clerks In-ternational Association, and Retail Store EmployeesLocal 322, Springfield, Missouri, its officers, agents,and representatives, including Jack Gray and GlenConyers, shall take the action set forth in the saidrecommended Order.DECISIONSTATEMENT OF THE CASESIDNEY J. BARBAN, Administrative Law Judge: This mat-ter was heard at Springfield,Missouri,on June 23,24, and25, 1975, upon a complaint issued on April 18, 1975, asamended,based on a charge filed on August 21, 1974, andamended on April 9,1975, by the above-named ChargingParty (herein called Ramey or the Company). The com-plaint alleges that the above-named Respondents' (1) vio-lated Section 8(b)(3) of theAct byinsisting on the exclu-sion of the Company'sagent and attorney,Donald W.Jones, from collective-bargaining negotiations; (2) violatedSection 8(b)(3) and Section 8(d) of the Act by failing andrefusing to execute each of the three collective-bargainingcontracts provided by the Company, thereby repudiatingthe oral accord and agreement between the Company andthe Union on the terms and conditions of employment ofemployees in the three described bargaining units coveredby the contracts; (3) violated Section 8(b)(1)(A) of the Actby instituting charges and disciplinary proceedings againstand attempting to fine 10 named employees for crossing apicket line and working at Ramey's Republic,Missouri,store; and (4) violated Section 8(b)(1)(A) and (2) of the Actby attempting to cause the Company to discharge JamesMichael Schudy because Schudy refused payment of strikeassessments and reinstatement fees to the Union.Respondents'answer denies the commission of the al-leged unfair labor practices, but admits allegations of thecomplaint sufficient to justify the assertion of jurisdictioniRetail Store EmployeesLocal 322 willbe referred to herein separately asthe Union,and Retail Clerks International as the International.226 NLRB No. 20 RETAIL CLERKS INTL. ASSN., LOCAL 32281under current standards of the Board (Ramey, in thecourse of its retail grocery store operations in Missouri, hasan annual gross volume of sales in excess of $500,000, andannually purchases goods and services valued in excess of$50,000 directly from outside the State of Missouri), and tosupport findings that the Union and the International areeach labor organizations within the meaning of the Act.Upon the entire record in this case,2 from observation ofthe witnesses, and after due consideration of the briefs filedby the General Counsel, the Company, and the Respon-dents, I make the following:FINDINGSAND CONCLUSIONS1.THE ISSUESThe majorissues inthis proceeding are:1.Whether the Respondents refused to execute certaincollective-bargaining contracts in violation of the Act. TheUnion refused to execute three separate bargaining con-tractswhich General Counsel contends had been agreedupon by the Union and the Company for three separatebargaining units, consisting-of certain employees workingin (1) Ramey's Republic, Missouri, store, (2) Ramey'sSeymour, Missouri, store, and (3) Ramey's Cassville andAurora, Missouri, stores. The Union denies that it agreedto these bargaining contracts, and further denies that sepa-rate bargaining units exist for Republic, for Seymour, andfor Cassville-Aurora, but asserts that employees working inthese stores "are covered by one collective bargainingagreement, which includes also employees of the [Compa-ny's] stores in Springfield, Missouri."2.Whether the Respondents insisted on the exclusion ofthe Company's counsel, Donald Jones, as 'a bargaining rep-resentative for the Company during bargaining negotia-tions.3.Whether the Respondents violated the Act by insti-tuting charges and disciplinary proceedings against and"attempting to fine" 10 named employees who had sent intheir resignations from membership in the Union and theInternational before crossing a picket line established atRamey's Republic store and working behind the picketline.Respondents contend that under the constitution andbylaws of the International and the Union these resigna-tions were ineffective.4.Whether the Respondent violated the Act by seekingto have the Company discriminate in regard to the employ-ment of James Michael Schudy.5.Whether, or the extent to which, the International,Respondent Jack Gray, or the Respondent Glen Conyersare individually responsible for the unfair labor practices2 Subsequent to the close of the hearing in this matter, the Company fileda motion to withdraw a portion of its charges in this matter, which has beenmarked ALJ Exh. 1, my notice to the parties to show cause has beenmarked ALJ Each. 2; Respondents' opposition to the motion is marked ALJExh. 3; my letter to the parties, dated August 29, 1975, suggesting severanceof the issues in this case is marked ALJ Exh 4, General Counsel's opposi-tion to severance of the issues is marked ALJ Exh. 5; and the Company'sresponse is marked ALJ Exh. 6, all of which exhibits have been included inthe formal file of this matter for the convenience of the Board. My ruling onthe motion has been separately issued.alleged in the complaint to have been committed by allRespondents.Thisis an issue not discussed in any of thebriefs of the parties.II.ALLEGED UNLAWFUL REFUSALS TO BARGAINA. PreliminaryIn early 1973, Ramey executed a collective-bargainingcontract (herein referred to as the Springfield agreement)with the Union, stated therein to be chartered by the Inter-national, in which Ramey recognized the Union as the rep-resentative of "a unit consisting of all the employees in theEmployer's present and future retail establishments locatedwithin a radius of forty (40) miles of Springfield,Missouri,"with the exclusion of one store manager and oneassistantstore manager in each store, and "employees whose work isexclusively and wholly performed within a single and sepa-rate meat department, employees whose work is exclusivelyand wholly performed within a single and separate bakerydepartment, general office employees, main warehouse em-ployees, truck drivers, night watchmen, janitors, and allother supervisors as defined in the Act." This contract wasfor a term from May 1, 1973, through May 4, 1975, withprovision for reopening effective May 1, 1.974, for "the solepurpose of negotiating a second year hourlywage in-crease."Shortly thereafter, Ramey negotiated and executed an-other collective-bargaining agreement, for a term from July1, 1973, through September 30, 1975, in which the Compa-ny recognized the Union for "a unit consisting of all theemployees in the Employer's present and future retail es-tablishments located within a radius of twenty (20) miles ofAurora, Cassville, and Seymour, Missouri," with the exclu-sion of "one bookkeeper in the Aurora, Missouri store,"and the various designations excluded from the Springfieldagreement set forth above (herein called the Aurora agree-ment). This agreement could be reopened, effective Sep-tember 30, 1974, "for the purpose of negotiating a secondyear increase for all economic areas of the collective bar-gainingagreement...." It is of significance to note that,as a result of the negotiations for this agreement, employeewages and benefits were somewhat lower in the Auroraagreement than in the Springfield agreement.In late July 1973, Ramey purchased a store in Republic,Missouri, which was within 40 miles of Springfield andwithin 20 miles of Aurora. A disputearose astowhichcontract covered the Republic store, the Union contendingfor the Springfield agreement, and the Companyarguingfor the Auroraagreement.The matter was submitted toarbitration. On April 1, 1974, the arbitrator decided that,inasmuch as "both the Springfield and Aurora contractsapply to the Republic store Employees," to the extent thatthe two contracts containeddifferent provisions "with re-spect to wages, rates of pay, hours and other conditions ofemployment," the Union and Ramey were required to bar-gain with respect to these subjects.This arbitration decision (notwithstanding that it offereda rather sensible solution to the problem)seemsnot to havesatisfied either side, and apparentlywas the genesis of theproblems in this case. In May 1974 (all dates hereinafter 82DECISIONS OF NATIONAL LABOR RELATIONS BOARDare in 1974, unless otherwise noted), the Union called ameeting oftheRepublic employees at which they votedseven to three to go on strike. On June 6, the Union calleda strike against the Ramey Republic store.During the period material to this case, the parties filedcharges with the Board and suits in the United States dis-trict court. At least one of these matters has been argued inthe United States circuit court of appeals. The record indi-catesthat the Union's principal representative, Jack Gray,did not have a high regard for Ramey and its attorney,Donald W. Jones.3B. The 1974NegotiationsBy letter dated April 8, Gray-sentRamey the Union'swage= proposals "concerning the opening of the collectivebargainingagreementfor your employees working withinthe stores in Springfield, Missouri, and Republic, Missou-ri."Rameymet onseveraloccasionswith the Union con-cerning its proposals. Apparently there was considerablecontroversy, concerning the Union's position that no agree-ment would-be reached with the Company unless the Re-public employees were included in the Springfield unit andcovered by the Springfield agreement.' It also appears thatx charge was filed with the Board alleging that this consti-tuteda refusalto bargain. In any event, by telegram datedMay 2, Gray advised the Company, "as we have statedrepeatedly to you in negotiations, ... the Springfield ne-gotiations are separate and apart from any, other negotia-tionswe might have with your company. The- strike votetaken concerning your company by this local union wasamong Springfield store employees only and Republic,Mo., was not a party to the strike vote nor was it anissue."It is further indicated that in these negotiations Ramey wasdisputing attempts by the Union to interject issues- otherthan wages into the negotiations, which under the contractwas the "solepurpose" for which the Springfield agreementmight be'reopened. During this period, the Union was alsomeeting separately with two of Ramey's competitors inSpringfield (Milgrams and Consumers Markets), and therewas clearly some concern, as frequently occurs in thesesituations, that-the Union was favoring the other employersover Ramey.-1.The May 2 meetingThe Union scheduled a membership meeting for the eve-ning of May 2 for the purpose of approving whatever hadbeen agreed upon by the three companies, pursuant to thereopener in their Springfield contracts, or deciding whetherto strike. That afternoon representatives of_ all three com-panies met with representatives of the Union, in what wasmanifestly a last ditch effort to avoid'a work stoppage. Inaddition to a single representative from Milgrams, RobertGregory, and one from Consumers, David Glass, in atten-3To illustrate:,In answering Jones' letter requesting that the Union signcertain bargaining agreements,Gray,after stating his reasons for refusing,was impelled to unnecessarily tell Jones, "Unless it is'your intent to need-lessly bill your client for sending me this letter, please discontinue this prac-tice."-dance, Ramey was represented by Richard Taylor, its pres-ident,who had participated in the previous negotiationswith the Union, and Donald Jones, Ramey's attorney.Gray,BusinessRepresentative Glen Conyers, and a com-mittee of Ramey employees represented- the Union. Ac-cording to the testimony of Jones, at the outset of the meet-ing,'Gray pointed=over to Jones and stated, "If that manopens his mouth you can all go." Jones asserted that there-after he did not participate out of concern that this mightterminate the negotiations.'-Shortly thereafter,Graymadeknown his desire that the negotiations break down into asmaller committee, one from each of the companies andGray and Conyers. Taylor advised Gray of his desire toretain Jones as part of the smaller committee to assist him.Gray stated his disapproval of this, and shortly thereafterJones left the negotiating session. Taylor supports Jones'testimony.Gray denied that he told Jones not to open his mouth.However, at the earlier arbitration hearing, his testimonywas "I don't know as I made that exact statement or not. Icould, I don't know. I wouldn't say I said that exactly."Respondent called Glass and employees Orville-Frederick,Charles Campbell, and Stan Yocum to support Gray's tes-timony with respect to this meeting. Glass' testimony wasinconclusive. I was not impressed with the employees' testi-mony. Gray's somewhat uncertain testimony was further tothe effect that one of the employer representatives calledfor the smaller committee, but Gray recalled that hestrongly requested that the employersselect one singlespokesman. The breakdown into`the smaller group and the'selection of the spokesman occurred simultaneously, and Iam satisfied,' as Jones testified, that it was Gray who calledfor the smaller committee. It is significant to note, howev-er, that-the effect of this maneuver was only to dispensewith the employee committee, and with Jones.'On the basis of my observation of Jones and Taylor andon consideration of the entire record, and the factors ar-gued in Respondent's brief, I credit the testimony of Jonesand Taylor as to these events as set forth above.The'companies and the Union did arriveat a settlementof the issues during the negotiations on May 2 which wasaccepted by the membership of the Union.Sometime laterinMay, Gray brought documents entitled "SupplementAgreement Per Wage Reopener Effective May 1, 1974," toa meeting^in Glass" office attended by Taylor, Glass, andGregory. Some changes were agreed and made to this doc-ument, and each signed a copy of the document for hisCompany: The document signed by Taylor and Gray pro-vides, first, that section 1, article 2, entitled "BargainingUnit," of the Springfield agreement is to be amended toinclude certain counties in southwestMissouri (amongthem, of significance to thiscase,Greene and WebsterCounties), in southeast Kansas, and in northeast Oklaho-ma; next, for certain changes in working conditions, classi-fications, and wages; and lastly for an extension of thetermination date of the Springfield agreement to midnight,,June 1, 1975. Gray and Taylor also agreed-and attached tothe Springfield agreement a letter of agreement, providing,4 Through typographical error, Jones' testimony at one point refers to thisasMay 21 RETAIL CLERKS INTL. ASSN., LOCAL 322"The reaching of the Springfield agreement on May 2,1974, and-the subsequent signing of the agreement on May24, 1974, does not change the effect of the arbitrators [sic]award regarding the Ramey'sRepublic store."It seemsevident, and I find that Ramey and the Uniondid not intend by their agreement on the Springfield re-opener to include the Republic or the Aurora, Cassville,and Seymour stores under-the Springfield agreement. Thus,though Republic is in Greene County, according to theofficial highway map for the State of Missouri, issued in1973, and therefore within the literal terms of the agree-ment 'on the reopener, the Union had disavowed an intentto bargain for Republic in these-negotiations. Moreover,very shortly thereafter, the Union went on strike againstthe Republic store, assertedly for the purpose of bringingthat store under the terms and conditions of the Springfieldagreement.Similarly, though Seymour is in Webster Coun-ty, and also literally within the Springfieldagreement onthe reopener, Cassville and Aurora are not and, as dis-cussedinfra,the Union shortly thereafter reopened the Au-rora agreement and entered into new memoranda of agree-ment covering Aurora, Cassville, and Seymour, which isinconsistentwith Seymour, or Cassville and Aurora, beingblanketed under the Springfield agreement by reason ofthe reopener agreement.2.The Republic strike settlementEarly in 1974, the employees of the Ramey Republicstore indicated, through a petition prepared and circulatedby the Union, that they wanted to be covered by theSpringfield agreement and receive the higher rates of payin that agreement. As previously noted, after taking a strikevote, the Union began a strike against the Ramey Republicstore on June 6.On June 15, Taylor and Joe Yates, another official ofRamey, met with Gray and settled the Republic strike onthe basis of a two-page handwritten memorandum broughtto the meeting by Gray, by which the Union and Rameyagreed as follows: "(1) The current collective bargainingagreementfor the employees of Rameys Super Markets inSpringfield,Mo. will also apply to the Republic, Mo. storewith the' following changes: (2) The work restriction as setforth in Article 2, Sec. 4 shall not apply to one store man-ager & one assistant managerin Republic, Mo. (3) Article2, Sec. 1, shall be ammended [sic]to provide for one man-ager,&one assistant manager excluded from the bargain-ing unit in the store in Republic,-Mo.5 (4) All strikeing [sic]employees will be returned to their normal job assignmentswith no loss of seniority or any other contract benefits. (6)Ammend [sic] Article 12, Sec. 4, to provide for a courtesyclerk classification for the Republic, Mo. store only. Thelimitations for a courtesy clerk shall be those set forth inthe collective bargaining agreement currently in effect be-tweenthe Ramey Co. & Local 322 for the employees work-ing in Neosho, Mo. only." (7) [wage rates set forth for Pro.Manager, Head Clerk, Stockers-Checkers, and Courtesy5It is noted,however,that the Springfield agreement in evidence alreadyexcludes one manager and one assistant manager Query as to the purposeof this clause?83Clerks.Rates for all but the last began June 16,1974, andincreased on 9/9/74 and 1/1/75. Anote at the side states,"Republic wages only."]At thebottom was:"Agreementto expireAug. 1, 1975.".Uponthe execution of this memorandum,Gray calledRepublic and directedthatthe picket line be removed, andthe strike was ended.3.The Aurora agreement reopenerAt the meeting on June 15, between Taylor, Yates, andGray,with the Republic agreement settled,Taylorsuggest-ed that the Union and Ramey settle the wage issues whichwere subject to reopening later in the year under the Auro-ra agreement for Aurora, Cassville, and Seymour. Grayassented to this. A wage agreement was reached applicabletoAurora and Cassville,and a separate wage agreementwas agreed for Seymour. Taylor insisted that the bargain-ing agreements for the various stores have different expira-tion dates. As Taylor credibly testified, "After a lengthydiscussion on this, in talking to Mr. Gray, and we had astrike going on, he agreed to separate expiration dates foreach of these contracts." At this point, two additional cop-ies of the first page of the Republic settlement memoran-dum as set forth above were run off on a duplicating ma-chine. The wages for Aurora and Cassville were attachedto one such copy, with a notation of September 30, 1975, asthe expiration date. On the cover page, "Cassville & Auro-ra" were substituted for "Republic." The wages for Sey-mour were attached to the second such copy of the Repub-licmemorandum with a notation of June 1, 1976 as theexpirationdate. "Seymour" was substituted for "Republic"on the cover page. These documents were signedby Taylorand Gray.Taylor's testimony is to the effect that each of these doc-uments was intended to be a separate contract, and thatthe reference to the Springfield agreement,was intended toincorporate the applicable terms of the Springfield agree-ment into each of the separate contracts for each of theselocalities.. Gray's testimony, on the other, hand, is to theeffect that, notwithstanding the different wage rates anddifferent termination dates, the intention was to place all ofthese localities under the Springfield agreement itself.6 Icredit Taylor. From my observation of the two witnessesand from my study of their testimony, I am convinced thatTaylor is the more reliable of the two witnesses. In addi-tion,the record as a whole tends to support Taylor's posi-tion rather than Gray's. If the parties had decided to placeall of these localities under the Springfield agreement, it-self,one would expect more explicit and -less ambiguouslanguage to that effect in the,memorandum,7 and certainlythere would have been no need for three separate docu-ments, since the first page of the Republic memorandum6Gray's testimony was that,in response to Taylor's desire to'discussCassville, Aurora, and Seymour,"There was some discussion about that weare not going to get into more separate contractswith you,we-will justattach letters to the Springfield agreementWe are not going to have anoth-er arbitration like we had on Republic"Gray asserts that Taylor agreedwith this7It is a familiar principle that ambiguities in such writings are to beconstrued most strongly against the party preparing the writing See Willi-ston,On Contracts,3d ed § 621 (1961) 84DECISIONS OF NATIONAL LABOR RELATIONS BOARDcould have been easily altered to cover all the localities an'one document, and the wage rates for all attached to theone document. The execution of a separate document foreach locality, made simultaneously, is a strong indicationthat separate contracts were intended. The agreement ondifferent expiration dates, moreover, furnishes significantsupport to Taylor's assertion that he wanted separate con-tracts expiring at different times, so that Ramey would nothave to negotiate contracts for all the localities at the sametime. Indeed, Gray agreed in his testimony that when theSpringfield agreement expired before the term applicabletoCassville,Aurora, or Seymour that expiration, did notaffect the latter agreements, and any amendment of theSpringfield agreement before the end of the term applica-ble to Cassville, Aurora, or Seymour would not be applica-ble to them- Moreover, as discussedinfra,Gray thereafterdrew for Ramey separate complete contracts for Seymour,and for Cassville and Aurora, which set forth bargainingunits limited to those localities only.There is additionally a dispute as to whether the partiesalso discussed at this meeting Ramey's desire that a certainpenalty provision appearing in the grievance and arbitra-tion article of the Springfield agreement should be elimi-nated from the agreements negotiated at the June 15 meet-ing. This will be considered hereinafter. When Gray stateda desire to dispose of the pending litigation since the con-tracts had been agreed on, the parties agreed that thisshould be resolved by their attorneys, at a later date.4. The June28 meetinga.The memoranda of agreementOn June 28, Taylor and Jones met with Gray and hisattorney, Benjamin Francka, at the latter's office. At theoutset of this meeting, the Union distributed to Ramey forsignature three separately typed documents, each of twopages, entitled "Memorandum of Agreement." One ofthese was for the Ramey stores in Cassville and Aurora,one for Ramey's store in Seymour, and one for the Rameystore in Republic. Each of these provided that "This Mem-orandum of Agreement is to be attached to and become apart of the current collective-bargaining agreement be-tween Roswil, Incorporated, d/b/a Ramey Supermarketsand Retail Store Employees Union Local 322 of South-west,Missouri, in Springfield, Missouri." It was providedthat the bargaining agreement in effect for Cassville, andAurora and Seymour should expire September 1, 1974 (in-stead of September 30, 1975, which was its stated term).Each of these documents also provided for ' the differentterms contained in the handwritten documents signed onJune-15. Taylor refused to execute these documents, assert-ing that they differed from the terms of the agreementsmade on June 15.Inasmuch as the Union now contends (in opposing exe-cution of complete contracts for these localities) that theJune 15 memoranda are complete, and no further writtenagreements are necessary, it seems significant that on June28 the Union thought it necessary to secure execution ofthese revised memoranda. It is clear that the purpose herewas to obtain Ramey's explicit consent to blanket Aurora-Cassville, Seymour, and Republic under the Springfieldagreement, which it had failed to do in the June 15 hand-written memoranda, as found above.8b. ThemeetingTaylor, Jones, Gray, and Francka testified as to theevents of the meeting of June 28. There is some dispute asto whether the meeting was for the purpose of disposing ofall pending litigation, since the Republic strike had beensettled, or whether the parties were to execute at the meet-ing separate complete agreements for each of the localitiescovered by the June 15 memoranda. Quite likely each sideviewed the meeting from a different. point of reference,guided by their different interests. At the meeting, Jonesstated his position that there were three bargaining unitsinvolved:Republic, Seymour, and Aurora-Cassville, andinsisted that there should be three contracts prepared, eachof which should be complete in itself, without letters oraddenda, which apparently had been attached to the previ-ous agreements. Jones testified that Francka indicatedagreement that there were, indeed, three bargaining units(in addition to Springfield) and, in particular, that the arbi-trator had carved out a separate unit for Republic. Jonesfurther testified that at the close of the meeting Gray hadagreed to compile and submit to Ramey a separate com-plete contract for each of the localities, in addition toSpringfield. Francka does not seem to strongly challengeJones' contention that there was general agreement be-tween them that there were separate bargaining units forRepublic, for Seymour, and for Aurora-Cassville,9 but as-serts that the Union consistently said that it would notagree to separate contracts for each of these localities, thatthey were all covered by the Springfield agreement with thevarious differences previously agreed to. Francka statedthat in his opinion all could be covered by one contractthough he did not consider this a good procedure. TheUnion assertedly also took the position that there was, noneed for any further preparation of agreements, on theground that the, handwritten memoranda signed June 15were sufficient.In support of his contention that Gray had agreed tofurnish Ramey separate bargaining contracts for each ofthe, claimed bargaining units, Jones had reference to ahandwritten document which he prepared during thecourse of the June 28 meeting so stating, which paper heasserts he read to Francka and Gray during the meeting,and to which, he states, they agreed. Francka and Graytestified to, lack of recollection that Jones prepared, such adocument, or that he showed or read it to them. Nonethe-less,Francka states that, as far as he recalls, Gray did re-8 In coming to this conclusion I have noted and discredited Gray's testi-mony that he could not recall when these later typed memoranda wereprepared, or when he circulated or gave copses to Jones or Taylor, or that hedid not think he ever asked Taylor to sign those memoranda, but that thepurpose in preparing them was solely for the information of theunion mem-bers affected.9 Francka states that he said this should be determined by the Board,"that maybe there were separate bargaining units," but they could be cov-ered by one contract. He asserts that it was his position that the arbitrator..may or may not have [carved out a separate unit at Republic]." RETAIL CLERKSINTL. ASSN., LOCAL 322fuse during the meeting to go along with this handwrittenmemo of Jones. Moreover, Gray concedes that by the closeof the meeting he had committed himself to send separatecomplete bargaining contracts to the Company, but insiststhat this was not for signature, but for the convenience ofRamey in the event there was a future dispute or arbitra-tion involving one or another of the stores in the separatelocations.As part of the discussion of the disposition of all pendinglitigation, during this meeting, Jones had sought to havethe Union agree not to discipline the union members whoworked at Republic during the strike. The Union refused,stating thiswas aninternal union matter. The parties didnot execute an agreement disposing of the pending litiga-tion.To the extent that there is a conflict between the testimo-ny of Respondent'switnessesand those of the GeneralCounsel with respect to this meeting, I credit the latter.Respondent's contention that it was willing to prepare andsubmit separate complete contracts for the separate units(to contain the separate conditions agreed for each of thoseunits)because that wouldassistin administration of theworking conditions at each unit, while at the same timevigorously asserting that these separate documents cannotbe considered separate collective-bargaining contracts, isan evident contradiction in terms.5. ThecontractsWithin a fewdaysfollowing June28,Gray sent Taylorthree copies each of two contract forms, one for Seymourand one for Cassvilleand Aurora. The coverpage of eachwas as follows:AGREEMENTBetweenRETAIL STORE EMPLOYEES UNION LOCALNO. 322andROSWIL, INC., d/b/aRAMEY SUPERMARKETSTHIS AGREEMENT, entered into thisby and between ROSWIL, INC., d/b/a RAMEY SU-PERMARKETS, hereinafter referred to as the "Em-ployer", and the RETAIL STORE EMPLOYEESUNION LOCAL NO. 322, chartered by the RETAILCLERKS INTERNATIONAL ASSOCIATION,AFL-CIO, hereinafter referred to as the `Union', andany renewal or extension thereof shall be bindingupon the parties hereto, their heirs, executors, admin-istrators,successors,and assigns.Each of these contracts described the bargaining unitcovered in the following terms (the sole difference beingthe names of the locality involved):Section 1.The Employer herebyrecognizesthe Unionas the sole and exclusive bargaining agency for a unitconsisting of all employees in the Employer's presentand future retail establishments located within the citylimitsof Seymour, Missouri,10 with respect to wages,85rates of pay, hours and other conditions of employ-ment, excluding [the same exclusions appearing in theSpringfield agreement above].Each of these documents contains the different termsand conditions and expiration dates agreed upon by theUnion and the Company on June 15.Since the Union had not submitted a separate contractforRepublic, the Company reproduced one of the con-tracts submitted by the Union, changed the conditions andtermination date to conform to the June 15 agreement, andsubstituted the words "Republic, Missouri," in the recog-nition clause.An error made in the effective and termi-nation dates was shortly thereafter corrected by the Com-pany.The Company also typed in on the cover page of therespective contracts, the following: "covering store in Re-public,Missouri," "For Store in Seymour, Missouri," and"For Stores in Cassville and Aurora, Missouri."In addition, the Company made certain other changes inthese documents: first, the Company removed a page fromeach of these contracts which provided a certain penaltyclauserelating to the grievance' and arbitration provisionsof the contract. Taylor testified that on June 15 Grayagreed to the elimination of this clause,insisting,however,that Ramey's attorney, Jones, not be advised.Graydeniedthat he agreed to the elimination of this provision. I creditTaylor." Secondly, the Company added a lengthy clause(sec. 3) in each contract to the effect that this present con-tractwas the only contract between the parties 'coveringthe unit therein described, and superseded any conflictingprovisions of any earlier agreement. There is no contentionthat the Union had explicitly agreed to the language con-tained in section 3 and inserted in the contract at thisplace. It is noted, however, that the Union itself had previ-ously, in its memorandum of June 28, proposed that theprior agreement covering Seymour, Cassville, and Auroraexpire on September 1, 1974 (the effective date of the con-tracts here considered). Gray denied that he had agreed tothe insertion of the language typed in by the Company.Lastly, the Company modified an interpretive bulletin at-tached to the contracts (apparently previously attached tothe Springfield agreement), which set' forth what storemanagersand supervisors can and cannot do, by'insertingthe following before a list of functions not to be per-formed: "(This applies only to store operational personnelfrom Company'smainoffice and does not apply to StoreManager or Assistant Store Manager in Republic, Missouri[Cassville and Aurora,Missouri] [Seymour,Missouri])."Gray was first evasive and then uncertain as to whetherthis insertion changed the agreement between the Unionand the Company, referring to the fact that the agreementbetween them was spelled out in the memorandum of June10 The second contract substituted "Cassville, Missouri and Aurora, Mis-souri" for "Seymour, Missouri."11 In this connection I have considered the rather odd condition to thisagreement imposed by Gray. I do not believe that Taylor would have fabri-cated this, and I thus infer that Gray had some particular reason for desir-ing this to be withheld from'Jones until later. It appears that Taylor did nottell Jones about this until the end of July. It is also noted that this penaltyprovision does not appear in the previous contract covering Aurora, Cass-ville, and Seymour. 86DECISIONS OF NATIONAL LABOR RELATIONS BOARD15. I find that this language clearly carried out the agree-ment of the parties on this issue.By letter dated July 30, Taylor returned to Gray twosigned copies of each of these contracts, with the requestthat the Unionexecuteone copy each of the contracts andreturn them to the Company. Gray refused to do-so, andreturned these documents to the Company unsigned. Byletter dated August 17, Jones, on behalf of the Company,wrote Gray correcting the effective and termination datesin the Republic contract tendered the Union, and againrequested that the Union sign the contracts. By letter datedAugust 20, Gray replied:I am inreceipt of your letter dated August 17, 1974,regarding the draftedagreementsfor Seymour, Cass-ville, and Aurora, Mo.As I have discussed with both you and Mr. Taylor, thememorandum of agreement which was executed byMr. Taylor as president of Roswil, Inc., d/b/a RameySupermarkets, is sufficient.At the time of negotiations, the towns of Seymour,Cassville,Aurora, and Republic would all be coveredunder the Springfieldagreement,with a few excep-tions setforth in the memorandum of agreement,which has been signed by Mr. Taylor several weeksago.Unless it is just your intent to needlessly bill yourclient for sending me this letter,pleasediscontinue thispractice.The Unionhas sincerefused to execute these documentsas requested by the Company.C. Conclusions and Analysis1.The appropriate unitsThe official-highway map of Missouri (1973) shows thefollowing locations for thelocalitiesinvolved in this mat-ter: Springfield is located in Greene County in southwestMissouri. Republic is also in Greene County,some -8 roadmiles southwest of Springfield. Aurora is almost due southof Republic and a little to the west, approximately 30 roadmiles fromAurora in Barry County. Seymour is about 27milesdue east of Springfield in Webster County. The indi-cation in the record is that Ramey operates only one storein Republic and one store in Seymour. (Cf. G.C. Exhs: 28and 29 with G.C. Exh. 27.) Each of thesestoresis presump-tively a separate appropriate unit. SeeThe Grand UnionCompany,176 NLRB 230 (1969). The evidence in this casedoes not rebut that presumption. The parties have agreedupon significantly different working conditions for each ofthese localities and, further, that the contracts coveringthese different working conditions shall expire at differenttimes.The parties have also agreed for distinct and differ-ent working conditions for Ramey employees working inCassville and Aurora, and that the contract covering thoseemployees shall expire at a different time from the con-tracts covering the other Ramey employees. On the basis ofthe above and the record as a whole, I find each of thefollowing to constitute an appropriate unit for the purposeof collective bargaining within the meaning of Section 9(b)of the Act:1.All employees employed by Ramey initsestab-lishment located within the city limits of Seymour, Missou-ri,with theexclusionsset forth below.2.All employees employed by Ramey in its estab-lishment located within the city limits of Republic, Missou-n, with the exclusions set forth below.3.All employees employed by Ramey in its estab-lishments located within the city limits of Cassville, Mis-soun, and Aurora, Missouri, with the exclusions set forthbelow.Excluded from each of these appropriate units are: onestore manager in each store and one assistant store manag-er in each store, employees whose work is exclusively andwholly performed within a single and separate meat de-partment, employees whose work is exclusively and whollyperformed within a single and separate bakery department,general office employees, - main warehouse employees,truckdnvers, night watchmen,-janitors, and all other super-visoryemployeesas defined in the Act.In accordance with Respondents' answer, and the entirerecord in this case, I find that the Union has been at alltimes material to this proceeding the exclusive representa-tive,within the meaning of Section 9(a) of the Act, of allthe employees within each of the appropriate units foundabove. Although the complaintallegesthat all of the Re-spondents constitute the exclusive bargaining agent, I findno evidence to support the contention that the Internation-al,Gray, and Conyers have been designated, recognized, oract as joint representative with the Union.2. The contractsThe Union and the Company, on June 15, signed threeseparate memoranda of agreement, each of which appliedto separate localities (Cassville-Aurora, Seymour, and Re-public) in which the Company operated its business. Thesememoranda, essentially drafted by the Union, because oftheir ambiguity, have been the cause of disagreement anddiscord between the signatories ever since. The Union,thereafter,prepared, two complete `collective-bargainingcontracts setting forth the terms applicable to Cassville-Aurora and to Seymour and submitted them to the Com-pany. The Company, using these contracts as a model, pre-pared a bargaining agreement for the third locality in-volved, Republic, inserted certain additionallanguage ineach of the three bargaining contracts (which the GeneralCounsel asserts were "either agreed . . . or are inconse-quential"), and the Company signed the contracts and sub-mitted them to the Union for execution. The Union hasrefused to sign them. General Counsel contends that thisviolates the Act.It has long been settled, and the Union does not disputethat where an employer and the bargaining representativeof the employees are in agreement on the terms of a bar-gaining agreement covering the terms and conditions of theemployees' employment, it is required that upon the re-quest of one party to the agreement the other must sign awritten contract embodying the terms of their agreement. RETAIL CLERKS INTL. ASSN., LOCAL 322See Section 9(d) of the Act. This critical act in the collec-tive-bargaining process serves to memorialize the agree-ment, prevent disagreement and discord over the termsagreed to, and thus stabilizes the industrial relations of theemployer, achieving the purposes of the Act. SeeH. J.Heinz Company v. N.L.R.B.,311U.S. 514 (1941). TheUnion, however, claims that the original memoranda ofagreement are sufficient and no other agreements need besigned, and, in any event, it was not required to sign thecontracts transmitted by the Company -because they con-tained languagetowhich the Union had not previouslyagreed.The first of these contentions-that the Union is excusedfrom executing complete fully integrated bargaining agree-mentsbecause it had previously signed memoranda ofagreement-seems to me quite unsound. By its terms, amemorandum is incomplete. By present notation and refer-ence to other material, it serves the parties' immediate pur-pose,as a meansto terminate the dispute between themuntil a more permanent record of their agreement can beprepared. The record here shows that in prior negotiationstheUnion and the Company had regularly thus settledtheir negotiations and thereafter regularly executed com-pleted collective-bargaining contracts.Experiencewithmemoranda of agreementshows that, because they are in-complete and sometimes not too clear, they tend to becomea source of disagreement and discord unless soon translat-ed into more complete and precise documents. Such wasthe case here. The memoranda signed by the parties wereincomplete and ambiguous, and did not serve' to stabilizeworking conditions. The bargaining agreements which theUnion itself prepared and which it refused to sign, as wellas the third agreement based on the contracts drawn by theUnion, are more complete and precise and thus less likelyto result in disagreements with respect to interpretations oftheir terms.In a somewhat analogous case,Summit Tooling Companyand Ace Tool Engineering Co., Inc.,195 NLRB 479 (1972),where the parties explicitly indicated their intention to en-ter into a complete bargaining contract following their exe-cution of a memorandum of understanding, the employernevertheless refused to sign the bargaining agreement be-cause,interaha,the union there had taken the position"that the Memorandum of Agreement was perfectly legaland effective." The Administrative Law Judge, whose deci-sion was accepted by the Board, stated, "Patently this is nodefense. Section8(d) of the Act explicitlyrequires`the exe-cution of a written contract incorporating any agreementreached if requested by either party."' (195 NLRB at 488.)See alsoSears,Roebuck & Co., Inc.139 NLRB 471, 478(1962). Cf.Oregon Coast Operators Association, et al.,113NLRB 1338 (1955), where the Board held that an employerviolated the Act by refusing to 'bargain in good faith con-cerning the incorporation into a single instrument termsagreed and contained in various side agreements, but fur-ther stated that "[a]lthough the incorporation ina singleinstrument of all terms reached in collective bargainingwould, ordinarily, appear mutually desirable, 'convenient,and salutary for both parties in administering their con-tract,we cannot hold that under the applicable statutoryprovisions a request by either party for such incorporation,87in all situations, makes it mandatory for the other to com-ply." (113 NLRB at 1348.)In the present case I cannot consider whether theUnion's actions constituted bad-faith bargaining becausethiswas neither alleged nor litigated. However, under thecircumstances it is appropriate, as previously noted, thattheUnion be required to execute separate documents in-corporating all of the termspreviously agreed toin the sepa-rate memoranda of agreement. First of all, this conforms tothe parties' normal, and thus expected practice. Further,the agreements which the Union refused to sign are in theform prepared by the Union itself.12 And, finally, the formof documents prepared by the Union better expresses theunderstanding of the parties, tending to avoid dis-agreement and discord, and thus stabilizing labor relations.The Union's second objection to signing the contractssubmitted by the Company-that the Company had insert-ed language not previously agreed to--has more substance.Neither party is required to sign a bargaining agreementcontaining terms not previously agreed.See, e.g.,RudnickLand & Cattle Co. and its Divisions-Piute Packing Co., andRudnick Truck Lines159 NLRB 477 (1966). As previouslyfound, the Company inserted in the contract forms pre-pared by the Union, and the form prepared by the Compa-ny, a clause in each contract providing that the presentcontract was the only contract between the parties coveringthe unit described therein and suspended any conflictingprovisions of any earlier agreement. The Union had not, sofar as the record shows, previously agreed to the preciselanguage proposed. General Counsel argues that the matteris inconsequential. From the viewpoint of an objectiveviewer, who is not a party to the agreement, I am inclinedto agree with him. However, the Company considered thematter of some consequence because it inserted the clausein the agreement. I cannot deny the Union's right to saythe matter is of consequence to it, and to reject the provi-sion,which is what the Union did. For thisreason, I mustrecommend the dismissal of the complaint insofar as it al-leges that Respondents violated Sections 8(b)(3) and 8(d)of the Act by refusing to execute the contracts submittedby the Company for the appropriate units in Republic andSeymour. is3.The exclusion of JonesAt the outset of the May 2 bargaining session, Gray,president and business representative of the Union, ad-vised the Company and other employers participating inthatmeeting that if the Company's representative and at-torney at that meeting, Donald Jones, spoke at the meet-ing, all of the employers might as well leave. Thereafter,Gray insisted on narrowing the bargaining committees soas to physically exclude Jones from active participationwith the Company. The negotiations being at a criticalpoint, the Company acceded. The Union, by this conduct,12The one agreement prepared by the Company follows the form pre-pared by the Union and incorporates the terms of the applicable memoran-dum of agreement The Union does not contend otherwise13I have previously granted the Company's request for permission towithdraw its charge with respect to the Respondents' failure to execute abargaining contract covering the appropriate unit at Cassville and Aurora,and have dismissed those allegations of the complaint. 88DECISIONSOF NATIONALLABOR RELATIONS BOARDrefused to bargain with a designated representative of theCompany in collective-bargaining negotiations in violationof Section 8(b)(3) of the Act. SeeBrotherhood of Teamstersand Auto Truck Drivers Local No. 70 of Alameda County,International Brotherhood of Teamsters, Chauffeurs,Ware-housemen and Helpers of America (Kockos Bros., Inc.; Wis-ingerTrucking Service, Inc.),183 NLRB 1330 (1970).SinceGrayis anagent of the Union and clearly engaged in theprohibited conduct, he also violated Section 8(b)(3) of theAct.14 Inasmuch as there is no evidence that Glen Conyersor the International engaged in this conduct or were re-sponsible for it, it will be recommended that the allegationsof the complaint asserting that they violated the Act by thisconduct be dismissed.III.UNION DISCIPLINE OF REPUBLIC EMPLOYEESA. The FactsAs previously noted, Ramey acquired an existing storelocated in Republic in 1973, after the Company had en-tered into bargaining agreements with the Union for itsstoresin Springfield and in Aurora, Cassville, and Sey-mour. Each of these contracts contained legal union-secur-ity clauses, and the Union and the Company asserted thatone of these two executed contracts applied to the Repub-lic store, although they disagreed as to which one. The em-ployees in the Republic store were told that they had tojoin the Union and did so.15 During the period in whichthere was a dispute as to which of the two contracts shouldbe applied to Republic, the Union prepared and the 12employees in the Republic store signed a petition statingthat they wanted to be included in the Springfield agree-ment, "and deserve the rate of pay as set forth in" thatagreement.Dissatisfied with the progress of its efforts to have theRepublic employees included in the Springfield agreement,in late May, the Union posted notices in the Republic storethat a strike vote meeting would be held in Springfield,some 9 miles away. There is some contention that theUnion's action in scheduling this vote prevented some em-ployees from attending, but 10 of the 12 employees didcome and voted 7 to 3 to authorize a strike.Shortly thereafter, by letter dated May 30 to Gray, thepresident of the Union, nine of the Republic employees 16submitted their resignation from the Union and Interna-tional, adding that "we want it to be specifically under-stood that we shall continue to pay initiationfeeswhen dueand all periodic dues uniformly required of all members."14 The effect of this violation is not diminished by the fact that Graythereafter on June 28 met with Jones and Taylor, without objection, in theoffice of the Union's lawyer in an attempt to secure some concessions in theinterest of the Union.15This finding is based on the letter signed by 9 of the 12 employees inthe Republic bargaining unit(G.C Exh.10), which was received in evidencewithout objection The statement is supported by the existence of the union-security contracts and the record as a whole In the circumstances, hearsayis sufficient to support the finding SeeContinental Oil Co v. United States,184 F 2d 802 (1950).16 John F. Swinney, James Michael Schudy, David R Stocker, DavidClark, Randall D Allen, Robert Boyer, Sondra Soutee, DyAnna Short, andLyndle Dorrell.Union President Gray responded to the nine employees,by letter dated June 4, enclosing the portion of the consti-tution of the International relating to resignation of mem-bers, and advising: "As you know, the Local By-laws, inconjunction, with the International Constitution, providesfor up to $100.00 per day assessment for a member whowould work behind a picket line established by this organi-zation. It is the full intention of this local to commencestrike action on Thursday, June 6, 1974... .The relevant portion of the International constitutionenclosed provides: "Any active member who is otherwiseentitled to resign his membership while remaining em-ployed within the jurisdiction of theInternationalAssocia-tionmust give 60 days notice by registered mail to theLocal Union in which he is a member before his resigna-tion may become effective." 17The nine employees involved thereupon sent another let-ter, dated June 5, to Gray and to the president of the Inter-national, stating in pertinent part:Each of the undersigned employees of Ramey's Super-market, Republic, Missouri, were told when Ramey'sbought the store that we had to join the union to keepour jobs. Based on that understanding, we signedwhatever was presented to us to protect our jobs.We have found out recently, however, that we are notrequired by law to be formal members of the Union tokeep our jobs, but that we are required to only pay theuniformly required dues and fees that your memberspay. For that reason, and for the other reasons statedin a letter which we sent to Mr. Gray recently, we haveall elected to resign any formal membership status inyour organizations, but have indicated our desire andintent to continue making any dues or initiation feepayments required to protect our jobstatus.Mr. Gray has now threatened to not permit us to re-sign and has threatened to cause us be fined $100.00per day if we work during a strike which Mr. Graywants to force on us at our store. We are of the opin-ion that a strike is unnecessary and is against our bestinterests,and we must continue working at this time toearn a living... .On June 6, Gray had a copy of a letter from the Union'sattorney hand-delivered to each of the nine employees whohad signed the letters of resignation. The letter quotedfrom section 5 of the international constitution the provi-sions relating to resignation from the Union and the Inter-national, and gave the opinion that any resignation wouldnot be effective for 60 days, and that employeesseeking toresign would continue to be members for that period andsubject to union discipline.On June 10, a 10th employee at Ramey's Republic store(Blake Simmons) sent in his resignation from the Union,adopting the previous letters.On several occasions the 10 employees who had submit-ted their resignations were summoned to appear before theexecutive board of the Union in Joplin, Missouri, approxi-mately 58 miles from Republic, first "in anticipation of17A similar provision appears in the Union's bylaws (sec. 6). Copies ofthe bylaws had previously been given to the Republic employees. RETAIL CLERKS INTL. ASSN., LOCAL 322charges being formally presented," to explain their reasonsfor working behind the picket line at the Republic store,and later to appear before the executive board acting -as atrial board to answer charges filed against them by Busi-nessRepresentative Glen Conyers "for failure to honor anauthorized picket line." A protest lodged by an attorneyfor the 10 employees against the hearings being held inJoplin rather than a more convenient place was denied byGray. On advice of counsel, the 10 employees did not at-tend the trials before the union trial board. Each was foundguilty of the charges against them and fined in the amountof $25 for each day worked or the gross amount of earn-ingsfor each day, whichever is greater, for the duration ofthe strike. The employees were.notified of this and request-ed,to inform the Union of the days each actually workedduring the strike.The action of the Union in fining the 10 employees wasappealed to the International Union. On March 5, 1975,the president of the International advised the 10 employeesthat the actions of the Union had been reversed becausethe employees had not been properly served with thecharges against them prior to their trial. On March 11,1975,Gray, for the Union, appealed the decision of theinternationalpresident to the international executiveboard. So far as appears, this appeal is still pending.B. Analysis and ConclusionsIt is not a violation of the Act for a union to threaten todiscipline a full member of the union for crossing an au-thorized picket line and working behind such pickets, or tosummon or try a member, or assess court-collectible rea-sonable fines against a member for such conduct, wherethe member has violated a proper union rule. SeeN.L.R.B.v. Allis-ChalmersMfg. Co.,388 U.S. 175 (1967). However,where the member of the union has first resigned from theunion, "its power over him ends," even though the unionmay have no provision in its constitution or bylaws forvoluntary resignation of members, and the union violatesSection 8(b)(1)(A) of the-Act by seeking to discipline suchex-member. SeeN.L.R.B. v. Granite State Joint Board, Tex-tileWorkers Union of America, Local 1029, AFL-CIO [In-ternationalPaper Box Machine Co.],409 U.S. 213 (1972). InGranite State Board,the Supreme Court stated, quotingfrom its prior opinion inScofield, et al. v. N.L.R.B.,394U.S. 423, 429 (1969):... §8(b)(1) leaves a union free to enforce a properlyadopted rule which reflects a legitimate union interest,impairs no policy Congress has imbedded in the laborlaws, and is reasonably enforced against union mem-berswho are free to leave theunionand escape the rule.[409 U.S. at 216 (1972).]'[Emphasis supplied.]InGranite-State Board,the Court further noted that itwas not faced with the problem "of construinga union'sconstitution or bylaws defining or limiting the circum-stancesunder which a member may resign from the union.We have, therefore, only to apply the law which normallyis reflected in our free institutions-the right of an individ-ual to ;oin or to resign from associations, as hesees fit`subject of course to any financial obligations due and ow-89ing' the group with which he was associated." (409 U.S. at216), and finally cautioned that "[w]e do not now decide towhat extent the contractual relationship between unionand member may curtail the freedom to resign." (409 U.S.at 217). See alsoBooster Lodge No. 405, International Asso-ciationofMachinists & AerospaceWorkers, AFL-CIO v.N.L.R.B.,412 U.S. 84 (1973);Local Lodge No. 1994, Inter-nationalAssociation of Machinists and AerospaceWorkers,AFL-CIO (OX Tool Company, Inc.),215NLRB 651(1974).In theBooster Lodgecase, the union there fined mem-bers who resigned before crossing the union picket line.Although there also the union's constitution contained noprovision for resignation, the union contended that aconstitutional ban on strikebreaking binding members notto work behind the union picket line nevertheless appliedto these members for the duration of theexistingstrike.The Court held that employees had a right to resign in thecircumstances, and that, in the absence of a showing thatmembers were informed that the union rule against strike-breaking applied even after resignation from the union, theunion violated the Act by fining the resignedmembers.The Court refused to imply that the strikebreaking ruleapplied to resigned members.InO.K. Tool,the union involved provided that a mem-ber was not relieved of his obligation to refrain from strike-breaking by resigning "during the period of the strike .. .or within 14 days preceding its establishment." The Boardthere held:Balancing an individual's right under Section 7 to re-frain from concerted activity following resignationfrom a union against that of a unionto maintain soli-darity during a strike, we conclude that the latter mustgive way. Conformity may be none too high a pricefor the benefits of union membership. But the choice,at least in the absence of 'reasonable restrictions onresignation, is the individual's tomake, not theunion's. Should he choose to resign and to forgo thebenefits of union membership, the union may notnonetheless seek to exact conformity without regard tothe individual's Section 7 rights.In bothBooster LodgeandOX Tool,the Court and theBoard left open the question of whether a union "mightlawfully have placed reasonable restrictions on the circum-stances in which a member could resign." See 215 NLRB651; 412 U.S. at 88. We are thus here faced with the situa-tion which the Board and the courts have previously de-clined to pass upon. The Union contends that the unionrule providing that 60 days' notice must be given to theUnion of an intent to resign is reasonable and proper in allthe circumstances of this case. It seemsmanifeston all'thefacts that the purpose of the rule, as in the other casesnoted, is to prevent members from working during a strikeby preventing them from resigning. The Union argues that"the 60-day withdrawal period permits the union to actwith some certainty while at the same time giving the mem-ber a reasonable, if not immediate, manner in which towithdraw from the union." However, by the same token, ifneed for certainty in strike situations would serve to justifya union rule restricting resignation from membership, the 90DECISIONS OF NATIONAL LABOR RELATIONS BOARDBoard would have undoubtedly upheld the union rule inO.K. Tool,which required action only 14 days prior to astrike for a valid resignation. The Board there, balancingthe employees' rights under Act against the Union's needs,held employee resignations during the strike valid and,therefore, the restriction on the right to resign invalid. Itwouldseem clearthat a like result must follow here.In two othersimilar casesthe Board arrived at a likeresult.InLocal 205, Lithographers and' Photoengravers In-ternationalUnion, AFL-CIO (The General Gravure ServiceCo., Inc.),186 NLRB 454 (1970), the union rule permittedan employee to resign only if he were in good standing andno longer employed in an industry within the union's juris-diction. InInternationalUnion,United Automobile, Aero-space and Agricultural ImplementWorkers,UAW, and itsLocal No. 647 (General Electric Company),197 NLRB 608(1972), the union rule limited resignation of members to a10-day period at the end of the union's fiscal year, whichresignationswould then only become effective 60 daysthereafter. In theGeneral Electriccase, the Board held as tothese provisions (197 NLRB at 609):In our view, the 10-day escape period and the 60-daywaiting period contained in Respondent's constitutionisnot significantly different from the provisions weconsideredin BoeingandGeneral Gravure.Here, as inthose cases, the provision imposes such narrow re-strictions as to amount, in effect, to a denial to mem-bers of a voluntary method of severing their relation-ship with the Union. In short, the present provision-does not make it possible for a member to avail him-self of the "strategy" of leaving the Union as recog-nized by the Board inBoeing[footnote omitted] andenvisioned by the Supreme Court inScofield.However, it seems to me that a more clear-cut and defi-nite rule is required.We are here dealing with a specificand fundamental right of employees under the Act-theright to refrain from concerted -activity, to be determined attheir choice, not the union's. See O. K.Tool, supra.Theemployees should not be required to exercise this right attheir peril, without guidance from the Board which has theresponsibility of administering and interpreting the Act.Moreover, the circumstances of this case suggest a properrule which will carry out the intent of Congress and thepurposes of the Act.It has long been clear that Congress intended in enactingthe Taft-Hartley amendments that employees should notbe required to undertake or maintain any obligation to thelabor organization beyond the obligation to "tender theperiodic dues and' initiation fees uniformly required as ,acondition of acquiring or retaining membership,"unlessthe employee voluntarily assumed other obligations. SeeN.L.R.B. v. General' Motors Corporation,'373U.S. 734(1963). In the present case, as has been found, both theUnion and the Company considered that the employeeswere covered by a I union-shop contract, and the employeeswere informed that they had to join the Union and did so.There is no evidence that the employees were advised thatthey had the option not to join if they would tender thedues and fees required. Under the circumstances, it mustbe held that the employees joined under compulsion. How-ever, the record does show that when the employees ten-dered their resignations, they did advise the Union thatthey were willing to continue paying such legal dues andfees as might be required. In my opinion, where it is notshown that the employees were clearly advised of their op-tion not to join a labor organization before assuming mem-bership in that union, the most that should be required ofthe employees as a condition precedent to resignation frommembership is a commitment to continue paying the peri-odic dues and fees which may uniformly be required ofmembers under the Act. In that way, the employeeis guar-anteed his rights under the Act, while at the same timecontinuing financial support to the bargaining representa-tivewhich must represent him.For the reasons stated, and on the record as a whole, Ifind that the Union, by instituting charges and disciplinaryproceedings against and fining John F. Swinney, JamesMichael Schudy, David R. Stocker, David Clark, RandallD. Allen, Robert Boyer, Sondra Soutee, DyAnna Short,Lyndle Dorrell, and Blake Simmons, because of protectedactivities engaged in by those employees after they hadresigned from membership in the Union, violated Section8(b)(l)(A) of the Act.Although the complaint alleges that the InternationalUnion, Conyers, and Gray also violated the Act by thisactivity,General Counsel does not treat with their respon-sibility for such conduct in his brief. It is readily apparentthat the International has neither authorized nor ratifiedthe action of the Union in charging and disciplining theseemployees for working behind the picket line. In fact, tothis point, the president of the International has reversedthe Union's action, even though the International's execu-tive board is presently considering the Union's appeal fromthe international president's order. Although thelegal situ-ation might be different should the International place itsimprimatur on the Union's action, in the circumstances ofthis case I cannot find that the International is responsiblefor the Union's action in this matter. However,BusinessRepresentative Conyers and Gray (who is also president ofthe,Union) played essentialroles as agentsof the Union incharging, trying, and fining the employees involved, andthus themselves violated Section 8(b)(1)(A) of the Act.IV. THE ATTEMPT TO HAVE JAMES MICHAEL SCHUDYDISCHARGEDA. The FactsSchudy was one of the nine employees at Ramey's Re-public store who, on May 30, sent their written resignationsfrommembership to the Union, and who thereafterworked during the Republic` strike. Thereafter, the Union'spresident,Gray, having learned that Schudy had appliedformembership in -a local musicians' union,on June 18,wrote a representative of that union advising that duringthe Republic strike,Schudy had worked "behind the picketline for ten days, forcing .great hardship on fellow mem-bers.His activities during the strike are not those engagedin by a good trade unionist and his application into anyunion should be questioned."Schudy, notwithstanding his commitment, made whenhe resigned from the Union,'to pay the periodic dues and RETAIL CLERKS INTL. ASSN., LOCAL 322feesregularly required of members, became delinquent inhis dues for certain months thereafter.The union bylaws (sec. 10) provide that dues are payableon the first of the month for which they are due, and ifpaid bymail, thepayment must be postmarked on the firstof the month. If not paid on or before the first of themonth, the dues for that month are increased $1. It is fur-ther provided that "Any member two calendar months inarrears for dues or otherfinancialobligations to the LocalUnion shall stand suspendedif same arenot paid on orbefore the first day of the third month;" that "The rein-statementfee shall be the regular initiation fee . . . plusany moneys owed to the Local Umon at the time of sus-pension," and that "No partial payments can be accepted."Thereseemsno question but that Schudy became delin-quent in payment of the amounts due as dues for July andAugust. Schudy drew a check in the amount of $24, infavor of the Union, dated September 1, which was receivedby the Union in an envelop postmarked September 6.Gray, on behalf of the Union, returned this check to Schu-dy on'September 14, advised that he had been suspended,and that "before dues can be accepted, you would have tojoin and pay your reinitiation fee of $50.00, plus your backdues of $27.00, a $5.00strike assessment18 plus a pendingliability for working behind a picket line in Republic, Mis-souri."The letter further informed Schudy that his liabilityfor working behind the picket line was $316.80, and thatGraywas requestingadvice from "the Divisional Office"as to whether Schudy had to repay this amount before hecould rejoin. Nevertheless, the letter concluded, ". . .un-less theseliabilities are met within five days, your employerwill be notified-and you will not be able to continue em-ployment at the Ramey store until you once again becomea memberin good standing in this Local Union."On September' 18, Ramey was notified by letter fromGray that Schudy had been suspended from the Union asof September 1, "and cannot return to work until his rein-statement fee of $82.00 is paid at the local office." It ap-pearsthat the Company nevertheless did not terminateSchudy.On September 26, Gray wrote Schudy, informing him,inter alia,"you were suspended from the Local Union onSeptember 1, 1974, for non-payment of dues during themonths ofJuly,August, and September. Consequently,your rejoining fee would be your past dues, plus the $5.00strike assessment,plus' the initiation fee of $50.00, whichwould be a total sum of $82.00." The letter advised, "Youremployer has been notified that you are no longer to workuntil this obligation has been taken care of." Schudy has,in fact, since paid the $82 requested by the Union. He hasnot paidthe fine assessedfor working during the Republicstrike.B. Analysisand ConclusionsThe General Counsel contends that the Union violatedSection 8(b)(2) of the Act by attempting to have Schudy18 This strike assessment was not connected with the strike at Republic Itis also noted that the amount of back dues stated includes $3 for late pay-ment for 3 months.91discharged because of his failure to pay the $5 strike assess-ment and the $50 reinstatement fee demanded by theUnion.19The law seems clear that even if Schudywere a memberof the Umon, working under a validunion-security con-tract, the Union would not be justified in seeking his dis-charge or termination from employment because he hadfailed to pay a strikeassessment,and therefore violatedSection 8(b)(2) and (1)(A) of the Act by attempting to haveRamey terminate Schudy in substantial part because hedid not pay suchassessment.SeeN.L.R.B. v. Food FairStores, Inc.,307 F.2d 3 (C.A.-3, 1963). I further find thatinasmuch as Gray acted as the agent of the Union in seek-mg to have Schudy discharged, in these circumstances, healso violated Section 8(b)(2) and (1)(A) by this action.The legal situation with respect to the reinitiation fee isnot so clear. It is well established that where a valid union-security contract exists the bargaining representative caninsist,on threat of loss of employment, that an employeewho has lost membership in the union pay a reinstatementfee uniformly required "as a condition to employees ac-quiring orregainingmembership." SeeMetal Workers' Al-liance,Incorporated (TRW MetalsDivision,TRW, Inc.), 172NLRB 815, 816 (1968). However, the Board doesnot seemto have passed upon the obligation of such, an employeewho does not wish to acquire or regain membership in aunion, but merely to comply with his financial obligationsunder a union-securityagreement.In suchinstance, theadditional payment is not an incident of acquiring mem-bership, and the benefits of membership, but, inthis case,an additional penalty for late payment of dues. Neverthe-less, the $50 fee which the Union here demanded of Schu-dy is one which it seems to uniformly require of employeeswho are 3 months' delinquent in dues payments. To excuseSchudy from paying the fee would only discriminate in hisfavor because he does not choose to become a member ofthe Union. Under the circumstances, I find that the Uniondid not violate Section 8(b)(2) of the Act byseeking, inpart, to have Schudy discharged because he had not paidthe required reinitiation fee, and I shall recommend thatthis portion of the complaint be dismissed. In any event, itappears that Schudy has paid, and the Union has accepted,this fee.CONCLUSIONS OF LAW1.Retail Store Employees Local 322, chartered by Re-tailClerks International Association, herein RespondentUnion, is a labor organization within the meaning of Sec-tion 2(5) of the Act, and Jack Gray and Glen Conyers areagents of Respondent Union within the meaning of Sec-tions 2(13) and 8(b) of the Act.2.Roswil, Inc., d/b/a Ramey Supermarkets, herein Ra-mey, is an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act.19Although the complaint alleges that all the Respondents violated theAct by this conduct, General Counsel in his brief limits this to "the LocalUnion," and it will be so considered herein Therefore, it will be recom-mended that the complaint be dismissedinsofar as it alleges that the Inter-national or Conyers violated the Act by attempting to have Schudy dis-charged. I shall treat with Gray's responsibility hereinafter. 92DECISIONSOF NATIONALLABOR RELATIONS BOARD3.The following each constitute units appropriate forcollective bargaining within the meaning of Section 9(b) ofthe Act:(a)All employeesemployed byRamey in its estab-lishment located withinthe citylimits of Seymour, Missou-ri,with the exclusions set forth below.(b)All employeesemployed byRamey in its estab-lishment located withinthe citylimits of Republic, Missou-ri,with the exclusions set forth-below.(c)All employeesemployed byRamey in its estab-lishments located withinthe citylimits of Cassville andAurora,Missouri, with the exclusions set forth below.The exclusions are: one store manager in each store andone assistant store manager in each store, employees whosework is exclusively and wholly performed within a singleand separate meat department,employees whose work isexclusively and wholly performed within a single and sepa-rate bakery department,general office employees, mainwarehouse employees,truckdrivers,night watchmen, jani-tors, and all other supervisory employees as defined in theAct.4.At alltimes material,the Respondent Union has beenand continues to be the exclusive representative for thepurpose of collective bargaining of all of the employees ineach of the units set forth aboveby virtueof Section 9(a) ofthe Act.5.RespondentUnion and JackGray, its agent, each, byrefusing to bargain in good faith with Donald W. Jones,Ramey's designated representative and agent,as foundhereinabove,engaged in unfair labor practices in violationof Section 8(b)(3) ofthe Act.6.RespondentUnion and Jack Grayand Glen Conyers,agents of Respondent Union, each, by instituting chargesand disciplinary proceedings and finingJohn F.Swinney,James Michael Schudy,David R.Stocker,David,Clark,Randall D.Allen, Robert Boyer,Sondra Soutee,DyAnnaShort,LyndleDorrell,and Blake Simmons, because saidemployeescrossedRespondentUnion'spicket line andworked for Ramey, after resigning from membership inRespondentUnion,engaged in unfair labor practices inviolation of Section8(b)(1)(A) of the Act.7.RespondentUnion and Jack Gray, its agent, each bythreatening James Michael Schudy with discharge if he didnot pay a strike assessment to Respondent Union engagedin unfair labor practices in violation of Section8(b)(1)(At),and by attemptingto cause Ramey to dischargeSchudy forthe reason aforesaid, 'engaged in unfair labor practices inviolation of Section8(b)(1)(A)and (2).8.Except as found hereinabove,Respondent Union,Jack Gray, Glen Conyers,and Retail Clerks InternationalAssociation have not engaged in unfair labor practices al-leged in the complaint.9.Theaforesaid unfair labor practices,and each ofthem, affect commerce within the meaning of Section 2(6)and (7) of the Act.THE REMEDYIt having been found that the Respondent Union, and itsagents, Jack Gray and Glen Conyers, have engaged in cer-tain unfair labor practices in violation of the Act, it will berecommended that Respondent Union andits said agentsceaseand desist therefrom and take certain affirmative ac-tion designed to effectuate the purposes of the Act. Be-cause of the significant involvement of Jack Gray in theunfair labor practices committed by Respondent Union, itwill be recommended that he be ordered to sign the noticeto be posted by the Respondent Union,as itsrepresenta-tive.See, e.g.,Teamsters Local 695 and its Agents JamesMarketti, Humberto Garcia, (Wisconsin Supply Corporation),204 NLRB 866 (1973)_}Upon the basis of the record in this matter, and theabove findings of fact and conclusions of law,I issue thefollowing recommended:ORDER 20Respondent Union, Retail Store Employees Local 322,chartered by Retail Clerks International Association, itsofficers, agents, and representatives, including Jack Grayand Glen Conyers, shall:1.Cease and desist from:(a)Refusing to bargain in good faith with Donald W.Jones as the agent and representative of Ramey with re-spect to the terms and conditions of employment of em-ployees of Ramey in a bargaining unit represented by Re-spondent Union.(b) Instituting charges, conducting disciplinary, proceed-ings, or imposing or collecting fines against the 10 employ-ees named in paragraph 6 of the Conclusions of Law here-inabove,orotherssimilarlysituated,because suchemployees have crossed a picket line of RespondentUnion, or have worked behind such picket line, subsequentto their resignation from the Union.(c)Threatening to cause any employee to be dischargedor otherwise discriminated against, or attempting to causeRamey to discharge or otherwise discriminate against anyemployee, because such employee fails or refuses to paystrike or otherassessmentsto the Respondent Union.(d) In any like or related manner restraining or coercingany employee in the exercise of rights guaranteed by theAct.2.Take the following affirmative action which it isfound will effectuate the policies of the Act:(a),Upon request, bargain, collectively in good faith withthe designated representatives and agents of Ramey, in-cluding Donald W. Jones, with respect to the terms andconditions of employment of employees of Ramey in anappropriate unit represented by Respondent Union for thepurpose of collective bargaining.(b)Rescind the fines imposed upon the 10 employeesnamed in paragraph 6 of the Conclusions of Law herein-20 In the event no exceptions are filed as provided by Sec. 102 46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec102 48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes. RETAIL CLERKSINTL.ASSN.,LOCAL 322above, desist from any attempt to collect such fines, ex-punge from the records of Respondent Union reference tothe charges, disciplinary proceedings and penalties im-posed upon the 10 employees because they crossed Re-spondent Union's picket line and worked for Ramey inJune 1974, and notify each of the 10 employees, in writing,within 10 days after the date of this Order, of RespondentUnion's actions carrying out the terms of this Order.(c)Reimburse James Michael Schudy for the strike as-sessment which he paid in response to Respondent Union'sdemand.(d) Post at its business offices and meeting halls copiesof the attached notice marked "Appendix." 21 Copies ofsaid notice, on forms provided by the Regional DirectorforRegion 17, after being duly signed by RespondentUnion's representative, Jack Gray, shall be posted by Re-spondent Union immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, in con-spicuous places, including all places where notices to mem-bers are customarily posted. Reasonable steps shall be tak-en by Respondent Union to insure that said notices are notaltered, defaced, or covered by any other material.(e)Furnish the Regional Director for Region 17 signedcopies of the aforesaid notice for posting by Ramey, if will-ing, at places where it customarily posts notices to its em-ployees.(f)Notify the Regional Director for Region 17, in writ-ing, within 20 days from the date of this Order, what stepsthe Respondent Union has taken to comply herewith.IT IS FURTHER ORDERED that the complaint be, and it here-by is, dismissed insofar as it alleges unfair labor practicesnot found herein.21 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United Stated Court of Appeals Enforcing an Order ofthe National Labor Relations Board."APPENDIX93NOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT institute or conduct disciplinary pro-ceedings against members or others, or impose finesupon them because they have crossed a union picketline, or worked behind a picket line, after they haveresigned from membership in our union.WE WILL NOT threaten to have any member or othersdischarged or otherwise harmed in employment be-cause they refuse to pay a strike assessment or anyother assessment to the Union.WE WILL NOT attempt to cause Ramey Supermarketsto discharge or otherwise discriminate against any em-ployee because the employee does not pay a strikeassessment or any other assessment to the Union.WE WILL NOT in any like or related manner restrainor coerce employees in the exercise of their rights un-der the National Labor Relations Act.WE WILL, upon request, bargain collectively in goodfaith with the designated representatives and agents ofRamey Supermarkets, including Donald W. Jones, forthe terms and conditions of employment of the Rameyemployees that we represent.WE WILL rescind the fines imposed upon John F.Swinney, James Michael Schudy, David R. Stocker,David Clark, Randall D. Allen, Robert Boyer, SondraSoutee, DyAnna Short, Lyndle Darrell and Blake Sim-mons because they crossed the picket line of theUnion and worked in June 1974, after they had re-signed from membership in the Union, and expungefrom the union records any reference to the discipli-nary proceedings against them for crossing the picketline and working at, that time.WE WILL reimburse James Michael Schudy for thestrike assessment which he paid in response to theunion's demand.RETAIL CLERKS INTERNATIONAL ASSOCIATION, ANDRETAILSTORE EMPLOYEESLOCAL 322